                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


UNITED STATES,                                  )
                                                )
             Plaintiff,                         )
                                                )
v.                                              )             Nos. 3:11-CR-76;
                                                )                  3:12-CR-145
BOBBY YORK,                                     )
                                                )
             Defendant.                         )



                             MEMORANDUM OPINION

      This matter is before the Court on Defendant’s motion to reduce sentence, pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), for immediate compassionate release [case no. 3:11-cr-76,

doc. 101; case no. 3:12-cr-145, doc. 12]. The government has responded in opposition

[case no. 3:11-cr-76, doc. 103; case no. 3:12-cr-145, doc. 15], and filed a supplemental

response in opposition [case no. 3:11-cr-76, doc. 106; case no. 3:12-cr-145, doc. 20].

Defendant has not replied, and the time for doing so has expired. See E.D. Tenn. L.R.

7.1(a). This matter is now ripe for the Court’s review. For the reasons stated below,

Defendant’s motion for immediate compassionate release [case no. 3:11-cr-76, doc. 101;

case no. 3:12-cr-145, doc. 12] will be GRANTED.

                                I.     BACKGROUND

      In 2011, Defendant was indicted on one count of conspiracy to distribute and

possess with intent to distribute a mixture containing oxycodone (Count 1), four counts of
distribution or, or possession with intent to distribute, a mixture containing oxycodone

(Counts 2-5), and one count of possession of a firearm in furtherance of a drug trafficking

crime (Count 6). [Case No. 3:11-cr-76, doc. 3]. Pursuant to Fed. R. Crim. P. 11(c)(1)(C),

Defendant pleaded guilty to Counts 1-6 of the indictment, and the parties agreed that: (1) a

sentence of 46 months, at the bottom of the Guideline range, was appropriate as to Counts

1-5; (2) a sentence of 60 months was appropriate as to Count 6, to run consecutive to the

sentences imposed on the other counts; and (3) a term of supervised release of five years

was appropriate. [Id., doc. 33 at 1-2, 6]. As a basis for the plea, the plea agreement stated

that a confidential informant had purchased oxycotin, roxycodone, and xanax pills from

Defendant and his wife on multiple occasions, and, after a search warrant was executed on

the home, law enforcement discovered 131 oxycotin tablets, 277 oxycodone tablets,

approximately $52,046 in U.S. currency, a camera surveillance system, numerous firearms,

and a drug ledger. [Id. at 2-4].

       After Defendant pleaded guilty, but before he was sentenced, Defendant was

charged by information in a separate case of one count of social security fraud. [Case No.

3:12-cr-145, doc. 1]. Pursuant to Rule 11(c)(1)(C), Defendant pleaded guilty to this

offense, and the parties agreed that a sentence imposed concurrently with the sentences for

the offenses discussed above would be appropriate. [Id., doc. 2 at 1, 5]. As a basis for the

plea, the plea agreement stated that a claims representative, in the course of conducting a

redetermination of Supplemental Security Income (“SSI”) for Defendant’s mother, Ruby

York, was informed that Ms. York was renting a house that belonged to Defendant. [Id. at

2]. Defendant confirmed that his mother was his tenant. [Id.]. Because, at the time, an

                                             2
SSI disability benefits recipient could own only a single property, which must be their

primary residence, the claims representative searched land records and found that

Defendant owned four proprieties, and obtained his second property in 2002, meaning that

he had not been eligible for SSI benefits since June of 2002. [Id. at 2-4]. From June 2002

to April 2012, Defendant received $73,567 in SSI benefits to which he was not entitled.

[Id. at 4].

        The Court sentenced Defendant, consistent with the plea agreements, to a total of

106 months’ imprisonment, including 46 months as to Counts 1-5 in Docket Number

3:11-CR-76 and Count 1 in Docket Number 3:12-CR-145, to be served concurrently, and

60 months as to Count 6 in Docket Number 3:11-CR-76, to be served consecutively. [Case

No. 3:11-cr-76, doc. 45; Case No. 3:12-cr-145, doc. 8].

        Defendant has now filed a motion for immediate compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act. [Case No. 3:11-cr-76,

doc. 101; Case No. 3:12-cr-145, doc. 12]. Defendant states that he is currently in palliative

care at FMC Butner, is an amputee and wheelchair-bound, and has been diagnosed with

acute on chronic decompensated congestive heart failure. [Id. at 1]. Defendant also states

that he has been diagnosed with post-polio paralysis, acute kidney failure, diabetes mellitus

type II, chronic airway obstruction, seizure disorder, and other medical conditions. [Id.].

Defendant notes that, during his time in prison, he has suffered multiple heart attacks due

to his congestive heart failure and many complications from his diabetes. [Id. at 4].

Defendant further contends that medical recommendations by outside specialists are being

ignored by the Bureau of Prisons (“BOP”), the facility is ill-equipped to handle his medical

                                             3
issues, and he has tolerated an ill-fitted wheelchair because the BOP states that they are

unable to provide one to fit his size. [Id.].

       Defendant contends that his medical conditions constitute “extraordinary and

compelling reasons” under the First Step Act that warrant a sentence reduction. [Id. at 2].

Defendant requests that his sentence be reduced to time served and his conditions of

supervised release be modified to accommodate his release plan, which involves Defendant

living with his stepson in Lafollette, Tennessee. [Id.]. Specifically, Defendant requests

that his conditions of supervised release be modified to allow him to live in the Eastern

District of Tennessee, to report to the probation officer by telephone, and to be excused

from the employment requirement. [Id. at 5-6].

       Along with his motion, Defendant has submitted documentation indicating that he

has requested compassionate release from the BOP on two occasions, which were denied

in August 2016 and June 2018 respectively. [Case No. 3:11-cr-76, doc. 101-1; Case No.

3:12-cr-145, doc. 12-1]. Additionally, Defendant submits documentation from the BOP

which lists his current health problems, which include: (1) late effects of acute

poliomyelitis; (2) hypothyroidism; (3) diabetes mellitus, type II (adult-onset);

(4) hypercholesterolemia, pure; (5) anxiety state; (6) other chronic pain (lower back); and

(7) paralysis. [Case No. 3:11-cr-76, doc. 101-2 at 5-6; Case No. 3:12-cr-145, doc. 12-2 at

5-6]. The records indicate that Defendant has been to numerous doctor visits about each

of these conditions. [Id.].

       A discharge summary from Duke Regional Hospital, on January 19, 2018, indicates

that Defendant was diagnosed with “Angina pectoris, unstable (CMS-HCC), Coronary

                                                4
artery disease involving native coronary artery of native heart with unstable angina pectoris

(CMS-HCC), abnormal ECG, Diabetes mellitus type 2, insulin dependent (CMS-HCC),

Seizure disorder (CMS-HCC), [and] Morbid obesity with BMI of 40.0-44.9 (HCC).” [Id.

at 4]. The discharge report stated that Defendant would “need dual anti-platelet therapy

for life.” [Id.].

       A clinical encounter administrative note from March 20, 2018, indicated that

Defendant had “[u]nstable [a]ngina with un-intervenable LCx occlusion” and was “taken

to the cath lab emergently.” [Id. at 3]. The note diagnosed Defendant with “Acute on

chronic, decompensated congestive heart failure,” and stated that Defendant “[w]ill require

aggressive diuresis[.]” [Id.]. Another administrative note from March 25, 2018, indicates

that Defendant presented with breathing problems. [Id. at 2]. He was diagnosed with acute

kidney failure, angina pectoris, cellulitis, and heart failure. [Id.]. A third administrative

note, from March 29, 2018, indicates that, on March 19, 2018, Defendant “underwent a

Ca[r]diac cath,” and Defendant “had required a BIPAP due to heart failure.” [Id. at 1].

The assessor noted that Defendant had suffered a prior heart attack in 2015. The note also

stated that there were several difficulties in treating Defendant’s heart failure, and

recommended “a pacemaker when EF is <35%” as well as adding new medication. [Id.].

       Defendant also submits an e-mail from March 19, 2018, which indicates that

Defendant wrote to the physical therapy department at the BOP requesting a paraplegic

wheelchair.     [Case No. 3:11-cr-76, doc. 101-3; Case No. 3:12-cr-145, doc. 12-3].

Defendant stated that he “hurt all the time pain level is 9” because of his current wheelchair.

He also stated that his back was hurting “24 hours a day.” Ms. Hall from the physical

                                              5
therapy department responded that Defendant was “provided with a new wheelchair ~ 1.5

years ago that is appropriate for [his] condition.” Ms. Hall continued to inform Defendant

that “paraplegic wheelchairs do not come in the width that you need as they are made for

smaller and more active individuals.” [Id.].

       The government responds that Defendant has twice requested relief from the BOP,

which was denied both times, and, to the extent Defendant believes his medical conditions

have worsened, he should submit a new request to the BOP before presenting it to the

Court. [Case No. 3:11-cr-76, doc. 103 at 1; Case No. 3:12-cr-145, doc. 15 at 1]. The

government argues that Defendant has failed to exhaust his remedies with the BOP, and

therefore, this Court lacks authority to consider his request. [Id. at 2]. The government

states that it does not dispute that congestive heart failure can be a terminal medical

condition constituting an “extraordinary and compelling” reason under U.S.S.G. § 1B1.13,

but contends that immediate release would unduly minimize the severity of Defendant’s

offense conduct. [Id.]. The government emphasizes that Defendant has served only 73

months in custody, meaning that he has served only 13 months beyond the 60-month

statutorily mandated minimum sentence for his firearms offense.           [Id. at 3].   The

government contends that a 13-month sentence for Defendant’s drug-related offenses is

inconsistent with the 18 U.S.C. § 3553(a) factors. [Id.].

       The government later filed a supplemental response in opposition, stating that it has

obtained information from the BOP that Defendant submitted an incomplete request for

compassionate release to the BOP earlier this year, but when a prison official met with him

to determine the nature of his request and warn him that it was incomplete, Defendant chose

                                               6
to withdraw the request. [Case No. 3:11-cr-76, doc. 106 at 1; Case No. 3:12-cr-145, doc.

20 at 1]. The government contends that, based on this, Defendant has not satisfied the

requirements of 18 U.S.C. § 3582(c)(1)(A), and the Court lacks authority to consider the

motion. [Id.]. The government also contends that it has received some of Defendant’s

recent medical records, which weigh against Defendant’s assertion that his medical

condition constitutes an “extraordinary and compelling” reason that would justify

immediate release. [Id. at 2].

       The government attaches a copy of a request that Defendant filed with the BOP on

April 2, 2019, stating that he would like to be considered for compassionate release because

he was over 60 years of age, had completed over 2/3 of his sentence, and had “extraordinary

medical conditions.” [Case No. 3:11-cr-76, doc. 106-1; Case No. 3:12-cr-145, doc. 20-1].

An administrative note dated June 6, 2019 indicates that a BOP official met with Defendant

about his request and Defendant was unsure about various criteria for his request. [Case

No. 3:11-cr-76, doc. 106-2; Case No. 3:12-cr-145, doc. 20-2]. Defendant stated that he

had attorneys working on his release and therefore he “would withdraw his request and let

his attorneys proceed.” [Id.].

       The government also submits a consultation report from April 30, 2019, which

recounts Defendant’s “very complex past cardiac history.” [Case No. 3:11-cr-76, doc.

106-3 at 7; Case No. 3:12-cr-145, doc. 20-3 at 7]. The doctor indicated that Defendant had

several interventions and Defendant “reports that he is feeling much better. He has had no

further angina and feels that his breathing is better.” [Id.].



                                               7
       A clinical encounter report from May 21, 2019, indicates that Defendant was being

seen in the “Pharmacy Diabetes Management Clinic,” and reported that his “BG” has been

higher lately, but he knew that it was due to the foods that he was eating. [Id. at 1]. The

provider concluded that Defendant’s diabetes was “moderately controlled on insulin and

metformin[.]” [Id. at 3].

                                    II.    DISCUSSION

       18 U.S.C. § 3582(c), as amended by the First Step Act, Pub. L. 115-391, 132 Stat.

5194, provides in relevant part:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if it
       finds that—

       (i)    extraordinary and compelling reasons warrant such a reduction ... and
              that such a reduction is consistent with applicable policy statements
              issued by the Sentencing Commission....

18 U.S.C. § 3582(c)(1)(A) (emphasis added). Prior to the First Step Act, a motion for

compassionate release could only be brought by the BOP Director, not the defendant. See

18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow

a defendant to file a motion for compassionate release with the court, after filing a request

for the BOP to file such a motion on his behalf, and being denied. United States v. Beck,

1:13-cr-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019). Beyond this change,


                                               8
the statute still applies the same statutory requirements to a defendant’s motion for

compassionate release as previously applied to motions by the BOP Director. Id.

       The Sentencing Commission has promulgated a policy statement regarding

compassionate release under § 3582(c), which is contained in U.S.S.G. § 1B1.13 and the

accompanying Application Notes.       United States v. McGraw, 2:02-cr-18, 2019 WL

2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy statement has not yet

been updated to reflect that defendants (and not just the BOP) may move for compassionate

release, courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on the

“extraordinary and compelling reasons” that may warrant a sentence reduction. Id. (citing

United States v. Casey, No. 1:06-cr-71, 2019 WL 1987311, at *1 (W.D. Va. 2019); United

States v. Gutierrez, No. CR 05-0217, 2019 WL 1472320, at *2 (D.N.M. 2019); United

States v. Overcash, 3:15-cr-263, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019)). Moreover,

the Court has no reason to believe that the identity of the movant (either the defendant or

the BOP) should have any impact on the factors the Court should consider. See id.

(concluding likewise).

       As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A),

the compassionate release analysis requires several findings. First, the Court must address

whether “[e]xtraordinary and compelling reasons warrant the reduction” and whether the

reduction is otherwise “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A),

(3). Second, the Court must determine whether Defendant is “a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.



                                            9
§ 1B1.13(2). Finally, the Court must consider the § 3553(a) factors, “to the extent they are

applicable.” U.S.S.G. § 1B1.13.

   A. Exhaustion

       In this case, the government argues extensively that Defendant has not properly

exhausted his remedy of requesting relief from the BOP, and therefore, this Court lacks

authority to grant him relief under § 3582(c)(1)(A). The government asserts that Defendant

previously filed requests for compassionate release with the BOP in August 2016 and June

2018, which were denied, and argues that, if Defendant believes his medical conditions

have worsened since that time, he should submit a new request to the BOP. [Case No.

3:11-cr-76, doc. 103 at 1; Case No. 3:12-cr-145, doc. 15 at 1]. In its supplemental brief,

the government notes that Defendant filed an incomplete request for compassionate release

to the BOP earlier this year, which he withdrew after being warned that it was incomplete.

[Case No. 3:11-cr-76, doc. 106 at 1; Case No. 3:12-cr-145, doc. 20 at 1]. The government

again asserts that Defendant has not satisfied the requirements of § 3582(c)(1)(A), and

therefore, this Court lacks authority to consider his motion. [Id.].

       The records submitted with Defendant’s motion indicate that he filed requests for

compassionate release with the BOP in both 2016 and 2018, which were denied on August

30, 2016, and June 14, 2018, respectively. [Case No. 3:11-cr-76, doc. 101-1 at 1-2; Case

No. 3:12-cr-145, doc. 12-1 at 1-2]. Both of these denial notices informed Defendant that

he could appeal the decision, but there is no indication in the record that Defendant did so.

[Id.]. Defendant then filed another request for compassionate release on April 2, 2019,

which he withdrew in early June 2019, after a BOP official met with him about his pending

                                             10
request. [Case No. 3:11-cr-76, doc. 106-2 at 1; Case No. 3:12-cr-145, doc. 20-2 at 1].

Defendant told the BOP official that he had attorneys working on his release, and therefore,

he would withdraw his request and let his attorneys proceed. [Id.].

       The Court is not persuaded that Defendant’s prior requests were insufficient to grant

the Court authority to address this matter. The plain language of § 3582(c)(1)(A), as

amended by the First Step Act, gives the Court authority to act “upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Other district courts

have recognized that the language of § 3582(c)(1)(A), as amended by the First Step Act,

requires the defendant to file an administrative request with the BOP “and then either

exhaust administrative appeals or wait thirty days after submitting his request to the BOP.”

United States v. Heromin, 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *1 (M.D. Fla. June

7, 2019) (emphasis added).

       Here, Defendant filed administrative requests with the BOP in both 2016 and 2018,

requesting compassionate release on the same grounds as the instant motion. Because 30

days have passed since those requests, the Court has authority to hear this matter under

§ 3582(c)(1)(A). Nothing in the amended language of § 3582(c)(1)(A) indicates that a

defendant is required to file a new administrative request with the BOP, after the

amendment of the statute, to qualify for filing a motion on his own behalf in the district



                                            11
court. Accordingly, the Court concludes that it has authority under § 3582(c)(1)(A) to

address Defendant’s motion.

   B. Merits

              a. Extraordinary and Compelling Reasons

       The Application Notes to section 1B1.13 provide, in part:

       1. Extraordinary and Compelling Reasons.—... [E]xtraordinary and
          compelling reasons exist under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

       (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis
                 of life expectancy (i.e., a probability of death within a specific time
                 period) is not required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

       (ii)      The defendant is—

                (I)     suffering from a serious physical or medical condition,

                (II)    suffering from a serious functional or cognitive impairment, or

                (III)   experiencing deteriorating physical or mental health because of
                        the aging process,

       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is
       not expected to recover.

U.S.S.G. § 1B1.13, comment., n.1 (Nov. 1, 2018 Manual).

       Defendant contends that his combination of medical conditions, but particularly, his

congestive heart failure, constitute extraordinary and compelling reason justifying a

reduction in sentence. Defendant specifically states that his heart condition falls within the


                                                12
definition of extraordinary and compelling reasons under subsection (A)(i) of Application

Note 1 to U.S.S.G. § 1B1.13, because his congestive heart failure is “a serious and

advanced illness with an end of life trajectory.” [Case No. 3:11-cr-76, doc. 101 at 5; Case

No. 3:12-cr-145, doc. 12 at 5]. In its first response, the government agreed that congestive

heart failure can be a terminal medical condition constituting an “extraordinary and

compelling reason” under U.S.S.G. § 1B1.13. [Case No. 3:11-cr-76, doc. 103 at 2; Case

No. 3:12-cr-145, doc. 15 at 2]. However, in its supplemental response, the government

appears to contest whether Defendant’s congestive heart failure is as serious as he suggests,

and argues instead that, in light of recent medical records, his condition is not

“extraordinary and compelling.”       [Case No. 3:11-cr-76, doc. 106 at 2; Case No.

3:12-cr-145, doc. 20 at 2].

       The Court finds Defendant’s combination of medical conditions, but particularly his

heart condition, to be extraordinary or compelling reasons justifying a sentence reduction.

The government acknowledged that congestive heart failure can be a terminal medical

condition meriting compassionate release. The Court is not compelled by the government’s

argument that Defendant has not shown that his heart condition is serious enough. The

medical records submitted by Defendant indicate that he has been diagnosed with chronic

systolic heart failure, and he has presented on numerous occasions with chest pain and

difficulty breathing. Additionally, the medical records indicate that Defendant has suffered

at least one heart attack while in BOP custody, and has received numerous treatments for

his heart condition. Although, at a more recent doctor’s visit, Defendant stated that he was

“feeling much better,” and had no had any further chest pain since his last treatment, this

                                             13
statement does not undermine the seriousness of Defendant’s heart condition. The Court

concludes that, although Defendant may have seen some improvement in his symptoms,

his coronary artery disease is ultimately “a serious and advanced illness with an end of life

trajectory,” and thus, constitutes an extraordinary and compelling reason meriting a

sentence reduction pursuant to § 3582(c)(1)(A).

          b. Danger to Any Other Person or to the Community

       Section 1B1.13 of the Guidelines provides that compassionate release is only

appropriate where “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2) (Nov. 1, 2018

Manual). Section 3142(g) outlines the factors the Court must consider in determining

whether a defendant should be detained pending trial. Specifically, § 3142(g) provides:

       (g) Factors to be considered.—The judicial officer shall, in determining
       whether there are conditions of release that will reasonably assure the
       appearance of the person as required and the safety of any other person and
       the community, take into account the available information concerning—

       (1) the nature and circumstances of the offense charged, including whether
           the offense is a crime of violence, a violation of section 1591, a Federal
           crime of terrorism, or involves a minor victim or a controlled substance,
           firearm, explosive, or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

            (A) the person’s character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the
                community, community ties, past conduct, history relating to drug
                or alcohol abuse, criminal history, and record concerning
                appearance at court proceedings; and



                                             14
               (B) whether, at the time of the current offense or arrest, the person was
                   on probation, on parole, or on other release pending trial,
                   sentencing, appeal, or completion of sentence for an offense under
                   Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the community
       that would be posed by the person’s release.

18 U.S.C. § 3142(g).

       The Court acknowledges that Defendant’s criminal conduct involved both a

controlled substance and a firearm. However, the Court takes note that Defendant’s

criminal history does not involve violence. As to Defendant’s characteristics, he is

suffering from numerous physical ailments, and is 60 years of age. Defendant is disabled

and wheelchair-bound. Given Defendant’s age and physical impairments, the Court is

disinclined to find that Defendant poses any significant risk to the community at this time.

The Court also notes that Defendant appears to have strong family ties, as his release plan

is to live with his stepson, who will provide medical care for Defendant. The Court cannot

fathom, and no party has attempted to explain, how Defendant could pose a danger to the

community in light of his chronic physical impairments. Thus, the Court concludes that

Defendant has shown that he would not pose a danger to any other person or the community

if released.

           c. Section 3553(a) Factors

Section 3553(a) provides:

       (a) Factors to be considered in imposing a sentence.—The court shall impose
           a sentence sufficient, but not greater than necessary, to comply with the
           purposes set forth in paragraph (2) of this subsection. The court, in
           determining the particular sentence to be imposed, shall consider—


                                               15
       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed—

           (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;

           (B) to afford adequate deterrence to criminal conduct;

           (C) to protect the public from further crimes of the defendant; and

           (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence[s] and the sentencing range established for—

           (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines [issued by the
               Sentencing Commission];

           ....

       (5) any pertinent policy statement guidelines [issued by the Sentencing
           Commission];

           ....

      (6) the need to avoid unwarranted sentence disparities among defendants
          with similar records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       Defendant contends that, under the § 3553(a) factors, his time served constitutes a

sentence sufficient, but not greater than necessary, to accomplish the goals of sentencing.

[Case No. 3:11-cr-76, doc. 101 at 5; Case No. 3:12-cr-145, doc. 12 at 5]. Defendant states

                                               16
that his term of “6 plus” years has met the original sentencing goals in light of his

characteristics, the need for an effective and supportive environment for medical care, and

the accomplishment of deterrence and public safety goals. [Id.]. The government responds

that a sentence of time served, which would amount to a 13-month sentence on the drug

and fraud related charges, would be inconsistent with the § 3553(a) factors, in light of the

seriousness of the offenses. [Case No. 3:11-cr-76, doc. 103 at 3-4; Case No. 3:12-cr-145,

doc. 15 at 3-4].

       The Court finds that reducing Defendant’s sentence to a sentence of time served is

consistent with the § 3553(a) factors. Although the Court does not wish to minimize the

seriousness of Defendant’s offenses, the Court concludes that Defendant’s time served of

over six years in prison is sufficient under the § 3553(a) factors. The Court notes that,

according to the BOP’s Inmate Locator, Defendant is currently scheduled for release on

January 13, 2021. By the Court’s calculation, reducing Defendant’s sentence to time

served would result in Defendant being released approximately 17 months earlier than he

otherwise would. Out of a sentence of 106 months, with 73 months already served, the

remaining 17 months is negligible, for purposes of achieving the goals of sentencing. Thus,

the Court concludes that, given Defendant’s medical conditions, his continued

incarceration would not serve the goals of sentencing, as laid out in the § 3553(a) factors.

       Because the Court finds that Defendant has shown extraordinary and compelling

reasons, does not pose a danger to any other person or the community, and a reduction in

sentence would be consistent with the § 3553(a) factors, Defendant’s motion for a sentence



                                             17
reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [case no. 3:11-cr-76, doc. 101; case no.

3:12-cr-145, doc. 12] will be GRANTED.

   C. Conditions of Supervised Release

       Defendant requests that his conditions of supervised release be modified to

accommodate the reasons for the sentence reduction. [Case No. 3:11-cr-76, doc. 101 at

5-6; Case No. 3:12-cr-145, doc. 12 at 5-6]. Specifically, Defendant requests that the

conditions allow him to live in the Eastern District of Tennessee, report to the probation

officer by telephone, and that the employment requirement be excused. [Id.]. The

government did not respond to this request.

       The Court may, in its discretion, modify a condition of supervised release at any

time prior to the expiration of the supervised release term, pursuant to the provisions

governing the initial setting of supervised release conditions. 18 U.S.C. § 3583(e)(2);

United States v. Johnson, 529 U.S. 53, 60 (2000). Specifically, the Court must consider

the factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7) in setting the conditions of supervised release. 18 U.S.C. § 3583(e).

“The applicable statutory provisions generally require that the conditions be reasonably

related to the goals of rehabilitation of the defendant and the protection of the public, and

involve no greater deprivation of liberty than is reasonably necessary.” Green v. United

States, 3:08-0784, 2010 WL 2010937, at *2 (M.D. Tenn. May 19, 2010) (citing United

States v. Lowenstein, 108 F.3d 80, 85 (6th Cir. 1997); Fed. R. Crim. P. 32.1(c)).

       Although the Court generally must hold a hearing before modifying the conditions

of supervised release, the hearing is not required if: (1) the relief sought is favorable to the

                                               18
person and does not extend the term of supervised release; and (2) an attorney for the

government has received notice of the relief sought, has had a reasonable opportunity to

object, and has not done so. Fed. R. Crim. P. 32.1(c)(2)(B)-(C). The Court concludes that

no hearing is necessary, as the relief sought is favorable to the Defendant, does not extend

the term of supervised release, and the government received a chance to respond to this

request, but failed to do so.

       The Court finds that, considering the applicable factors under § 3553(a),

Defendant’s requested modifications to his conditions of supervised release are imminently

reasonable. Defendant is already permitted, by the conditions of supervised release, to

reside anywhere within the judicial district. As to Defendant’s request that he be allowed

to report to his probation officer by telephone, the Court finds this request appropriate in

light of Defendant’s medical conditions, discussed at length above. Moreover, as to

Defendant’s request that he be excused from the employment requirement in the standard

conditions of supervised release, the Court also finds this request reasonable in light of

Defendant’s medical conditions.      Accordingly, the Court will GRANT Defendant’s

request to modify the conditions of supervised release, in that he is excused from the

employment requirement, and may report to his probation officer by telephone.

                                 III.   CONCLUSION

       Accordingly, for the reasons stated herein, Defendant’s motion to reduce sentence,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), for immediate compassionate release [case no.

3:11-cr-76, doc. 101; case no. 3:12-cr-145, doc. 12] will be GRANTED. Defendant’s

sentence will be reduced to time served. Defendant’s conditions of supervised release will

                                            19
be modified to allow Defendant to report to his probation officer by telephone and to excuse

him from the employment requirement. Except as provided herein, all provisions of the

judgment dated January 15, 2013, shall remain in effect. An order consistent with this

opinion will be entered.

                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                            20
